Citation Nr: 0624910	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-34 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial compensable rating from May 
24, 1999, to October 20, 2004, for pancreatitis.  

2.  Entitlement to an initial rating in excess of 10 
percent from October 21, 2004, for pancreatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The issue of the veteran's entitlement to an initial 
compensable rating from May 24, 1999, for pancreatitis was 
most recently before the Board of Veterans' Appeals 
(Board) in February 2005.  At that time, such matter was 
remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Republic of the 
Philippines, through the VA's Appeals Management Center 
(AMC) in Washington, DC, so that additional development 
could be undertaken.  While the case remained in remand 
status, the AMC's Cleveland Resource Center by rating 
decision of May 2005 increased the initial rating from 0 
to 10 percent, effective from October 21, 2004.  

This appeal is REMANDED to the RO via the AMC.  VA will 
notify the veteran-appellant if further action is 
required.


REMAND

Further procedural and evidentiary development is deemed 
necessary with respect to the issues presented.  In this 
regard, it is noted that additional documentary evidence 
was submitted to the RO prior to its recertification of 
the instant appeal to the Board without the subsequent 
issuance of a supplemental statement of the case, pursuant 
to 38 C.F.R. § 19.31 (2005).  In addition, further efforts 
are needed to obtain a complete set of records pertaining 
to a period of private hospitalization of the veteran, 
beginning October 21, 2004, and with respect to the 
treatment administered by private treating physicians, 
Doctors Anwar and Acusar, which to date are not within the 
claims folder and have not been requested by the RO or 
AMC.  Lastly, further VA medical input is found to be in 
order to better assess the severity of the disorder in 
question and in view of the fact that the veteran's claims 
folder was not made available to the examiner on the most 
recent VA medical evaluation in April 2005.  

Accordingly, this portion of the appeal is REMANDED for 
the following actions:

1.  Consistent with the provisions of 
38 U.S.C.A. §§ 5100, 5103 (West 2002) 
and 38 C.F.R. § 3.159 (2005), the 
veteran must be notified of what 
information and evidence are still 
needed to substantiate his claims for 
an initial compensable rating from May 
24, 1999, to October 20, 2004, for 
pancreatitis, and for an initial rating 
in excess of 10 percent from October 
21, 2004, for pancreatitis, as well as 
notice of the holding in 
Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), as applicable to 
such matters.  The veteran must also be 
notified of what portion of that 
evidence VA will secure, and what 
portion he himself must submit.  He 
must also be advised to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he 
supplies sufficient, identifying 
information and written authorization.

Depending on the veteran's response, 
any requested assistance in obtaining 
pertinent evidence must then be 
afforded by the AMC.

2.  A complete set of copies of 
treatment records pertaining to the 
veteran must be obtained from M. A. 
Anwar, M.D., and I. M. Acusar, M.D., 
for inclusion in his VA claims folder.  

3.  A complete set of records 
pertaining to the veteran's period of 
hospital care at Chong Hua Hospital in 
Fuente Osmena, Cebu City, Philippines, 
from October 21 to 23, 2004, for 
treatment of acute pancreatitis, must 
be obtained for inclusion in his VA 
claims folder.  

4.  Any and all available records of VA 
medical treatment, not already on file, 
which pertain to the veteran's 
pancreatitis must be obtained for 
inclusion in the claims folder.  

5.  Thereafter, the veteran must be 
afforded a VA medical examination by a 
gastroenterologist for the purpose of 
evaluating the current severity of his 
service-connected pancreatitis.  A copy 
of the notice provided to the veteran 
of the scheduled date, time, and 
location of such examination must be 
obtained and made a part of the claims 
folder.  The claims folder in its 
entirety must be made available to and 
reviewed by the examining 
gastroenterologist for use in the study 
of this case.  Such examination is to 
include a detailed review of the 
veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation and any and all 
diagnostic studies deemed necessary by 
the examiner.  All pertinent diagnoses 
must be set forth.  

6.  Lastly, the veteran's claims of 
entitlement to an initial compensable 
rating from May 24, 1999, to October 
20, 2004, for pancreatitis, and for an 
initial rating in excess of 10 percent 
from October 21, 2004, for 
pancreatitis, must be readjudicated on 
the basis of all of the evidence of 
record, inclusive of the copy of the 
medical text submitted by the veteran 
to the RO prior to the return of his 
case to the Board, and all governing 
legal authority, including the holding 
in Fenderson v. West, 12 Vet.App. 119 
(1999) as to the assignment of staged 
ratings.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided 
with a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claims 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time must then be 
allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the AMC/RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary development and to preserve 
the veteran's due process rights.  No inference should be 
drawn as to the outcome of this matter by the actions 
herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


